                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                HOT SPRINGS DIVISION

L’ KEITH ANTWAN IRVING                                                               PLAINTIFF

v.                                   Civil No. 6:17-cv-06069

JAIL ADMINISTRATOR KEN FAIN and
SHERIFF MIKE CASH, Hot Spring County
Arkansas                                                                         DEFENDANTS

                                            ORDER

       Before the Court are Defendants’ Motions to Withdraw Motion for Summary Judgment

(ECF No. 37) and Motion for Extension of Time to file the proper Motion for Summary Judgment.

(ECF No. 38). The Court finds Defendants have demonstrated good cause to withdraw their

Motion for Summary Judgment and supporting documents (ECF Nos. 32-35) and for an extension

of time to file another Motion for Summary Judgment. The motions are not intended for the

purpose of harassment or delay, and no party will be prejudiced the withdrawal of the documents or

the extension.

       Accordingly, Defendants’ Motion to Withdraw Motion for Summary Judgment (ECF No.

37) is GRANTED. The Clerk is DIRECTED to withdraw ECF Nos. 32 -35. In addition,

Defendants’ Motion for Extension of Time to file a Motion for Summary Judgment (ECF No. 38)

is also GRANTED. Defendants shall have until November 2, 2018, to file a Motion for Summary

Judgment.

       IT IS SO ORDERED this 24th day of October 2018.

                                             /s/ Barry A. Bryant________
                                             HON. BARRY A. BRYANT
                                             UNITED STATES MAGISTRATE JUDGE




                                                  
 
